Case 1:20-cv-00003-TFM-B Document 24 Filed 05/27/21 Page 1 of 1                      PageID #: 249




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 CURTIS ANTHONY CLARK,                            )
                                                  )
        Petitioner,                               )
                                                  )
 vs.                                              )   CIV. ACT. 1:20-cv-0003-TFM-B
                                                  )
 WARDEN JOHN CROW,                                )
                                                  )
        Respondent.                               )

                                            JUDGMENT

       In accordance with the Memorandum Opinion and Order entered on this same date, it is

ORDERED, ADJUDGED, and DECREED that Curtis Anthony Clark’s habeas corpus petition,

filed pursuant to 28 U.S.C. § 2254 is DISMISSED with prejudice as time-barred. Further the

Court determines that Petitioner is not entitled to a Certificate of Appealability and, therefore, is

not entitled to appeal in forma pauperis.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this 27th day of May, 2021.

                                              /s/Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
